On February 14, 2003, relator, Stark County Bar Association, filed a Motion for Order to Respondent to Appear and Show Cause Why He Should Not be Held in Contempt for Failure to Comply with a Subpoena Duces Tecum Issued by the Board of Commissioners on Grievances and Discipline. Upon consideration thereof,
IT IS ORDERED by this court that the motion be and is hereby granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before 20 days from the date of this order why respondent should not be held in contempt.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.